In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered August 7, 1998, which granted the separate motions of the defendants St. Luke’s Hospital, Kathleen Pappis, and Louis Nunez and the defendant Edgard Quinones to strike the action from the calendar, unless the plaintiff filed a note of issue within 30 days.
Ordered that the order is affirmed, with one bill of costs payable by the respondents appearing separately and filing separate briefs.
The plaintiff contends that it was error for the court to direct her to file a note of issue in light of the fact that the defendants’ examinations before trial were still outstanding.
It is well settled that the supervision of disclosure and the setting of reasonable terms and conditions therefor rests within the sound discretion of the trial court, and absent an improvident exercise of that discretion, its determination will not be disturbed (see, Kaplan v Herbstein, 175 AD2d 200). In light of the pattern of delay on the part of the plaintiff and her disregard of the court’s directives, we find no improvident exercise *456of discretion in this case. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.